Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The office action is a response to application filed on 12/21/2021. Wherein claims 1-20 are pending and ready for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1, 7, 8, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mesard et al (US11201915B1).
With respect to independent claims:
Regarding claim(s) 1 Mesard et al teach a computer-implemented method for responding to client requests via a set of cloud-based distributed secure file transfer protocol (SFTP) servers, the computer- implemented method comprising: assigning, by a load balancer, a client request to an SFTP server within a set of available servers associated with a cloud based distributed SFTP server cluster, (Mesard, col.10, lines 5-21; Fig.1-3; the load balancer 230 may maintain a count of a number of open connections or requests forwarded to each node, and implement a policy to even out the count for all available nodes (SFTP servers). In some embodiments, the load balancer may query the nodes (or possibly obtain from a monitoring subsystem) other types of load metrics for the nodes, and use these load metrics to perform the load balancing. As the result of the load balancer's load balancing decision, a node may be selected 232 to handle the incoming request 220. In this example, the selected instance or node 234 is a node 252 e executing on VM host 250 d. col.11, lines 35-50; As shown, in some embodiments, the service provider network 130 may be used to implement a SFTP service 330 as one of its provided services. In some embodiments, the SFTP service 330 may be used to create and host many client-defined SFTP servers.)
the assigned SFTP server residing on an individual virtual machine (VM) associated with a cloud server; (, serverless execution service may dynamically assign worker nodes from a worker node pool to assume the virtual server for one or more requests directed to the virtual server. In some embodiments, the worker nodes may be implemented using virtual machines that are hosted on physical hosts (cloud servers) in the service provider network.)
accessing, by an interceptor, a set of records in a centralized registry table associated with the user using user-provided data obtained from the client request, the set of records describing a set of files associated with the client request, wherein the set of records stored on the centralized registry table is accessible to any SFTP server in the cloud based distributed SFTP server cluster; (Mesard, col.12, lines 58-67 and col.13, lines 1-7; the requested action may be performed by a SFTP request execution module 340, which may be implemented by a worker node of the MTSES 160. In some embodiments, the worker node may run an individual process to emulate the SFTP server, and perform one or more requested actions (e.g. file accesses 342) by generating requests to the data storage service 350 implemented in the service provider network. The file access operations 342 may include any type of FTP operations, such as create or delete files, modify files, or transfer files, etc. In some embodiments, the file data associated with individual virtual servers may be stored in repositories for server files 352, maintained by the data storage service 350. Col.10, lines, 50-67; as discussed in connection with FIG. 1, an external request labeling endpoint (e.g. endpoint 142) may be used to provide a server or endpoint ID for the virtual server, and inject the endpoint ID into the forwarded request stream or label requests with the endpoint ID, so that the worker node 252 e can use that endpoint ID (e.g. virtual server network address) determine which virtual server it is to emulate. In some embodiments, the worker node may use the virtual server's network address to look up an internal server ID from the service database 215, for example, using a lookup table maintained in the service database 215)
performing, via a network, a set of file-related actions associated with at least one of the set of records stored on the centralized registry table or the set of files stored on a cloud object storage responsive to the client request; and (Mesard, col.12, lines 58-67 and col.13, lines 1-7; the requested action may be performed by a SFTP request execution module 340, which may be implemented by a worker node of the MTSES 160. In some embodiments, the worker node may run an individual process to emulate the SFTP server, and perform one or more requested actions (e.g. file accesses 342) by generating requests to the data storage service 350 implemented in the service provider network. The file access operations 342 may include any type of FTP operations, such as create or delete files, modify files, or transfer files, etc. In some embodiments, the file data associated with individual virtual servers may be stored in repositories for server files 352, maintained by the data storage service 350.)
responsive to performance of the set of file-related actions associated with processing the client request, updating the set of records in the centralized registry table to reflect the set of file-related actions, wherein a state of each file-related action performed with regard to a file stored on a cloud storage is maintained on the centralized registry table providing stateless cloud VMs. (Mesard, col.12, lines 58-67 and col.13, lines 1-7; the requested action may be performed by a SFTP request execution module 340, which may be implemented by a worker node of the MTSES 160. In some embodiments, the worker node may run an individual process to emulate the SFTP server, and perform one or more requested actions (e.g. file accesses 342) by generating requests to the data storage service 350 implemented in the service provider network. The file access operations 342 may include any type of FTP operations, such as create or delete files, modify files, or transfer files, etc. In some embodiments, the file data associated with individual virtual servers may be stored in repositories for server files 352, maintained by the data storage service 350. Col.23, lines 1-11; The VMM may reserve some portion of its allocated memory for its own use, and never allocate that portion to any of the guest VMs. Accordingly, the cryptographic key store 152 may be implemented in that portion of the VMM's memory space that is inaccessible to the guest VMs. Advantageously, the key store 152 is implemented using the main memory of the virtualization host, and not using other hardware security devices such as specialized CPUs, HSMs, TPMs, and the like. As discussed, such specialized hardware devices are not readily scalable and adaptable for virtualization environments that host large numbers of virtual machines for different clients.)

Claim(s) 8 and 15 is/are substantially similar to claim 1, and is thus rejected under substantially the same rationale.
	
With respect to dependent claims:
Regarding claim(s) 7, Mesard et al teach the computer-implemented method of claim 1, further comprising: streaming inbound and outbound data between a client user device and the cloud object storage through a live pipe; and providing a consistent and seamless end-user experience from each SFTP server in the set of available servers via a user interface. (Mesard, col.8, lines 20-36; the request labeling endpoint 142 is used to provide some type of server identifier, indicator, or endpoint identifier or indicator (e.g. endpoint identifier 150) for the virtual server, and provide this identifier or indicator to worker nodes to identify the virtual server being targeted by individual requests. In some embodiments, the request labeling endpoint 142 may label individual incoming requests (or a group or stream of incoming requests) with the target virtual server's identity.)

Regarding claim(s) 12, Mesard et al teach the system of claim 8, further comprising: a user interface device, wherein the system provides a consistent and seamless end-user experience from each SFTP server in the set of available servers via the user interface device. (Mesard, col.8, lines 20-36; the request labeling endpoint 142 is used to provide some type of server identifier, indicator, or endpoint identifier or indicator (e.g. endpoint identifier 150) for the virtual server, and provide this identifier or indicator to worker nodes to identify the virtual server being targeted by individual requests. In some embodiments, the request labeling endpoint 142 may label individual incoming requests (or a group or stream of incoming requests) with the target virtual server's identity.)

Regarding claim(s) 14, Mesard et al teach the system of claim 8, further comprising: a network connection between a client user device and the cloud object storage, wherein inbound and outbound data streams directly between the client user device and the cloud object storage through a live pipe facilitated by the network connection. (Mesard, col.8, lines 20-36; the request labeling endpoint 142 is used to provide some type of server identifier, indicator, or endpoint identifier or indicator (e.g. endpoint identifier 150) for the virtual server, and provide this identifier or indicator to worker nodes to identify the virtual server being targeted by individual requests. In some embodiments, the request labeling endpoint 142 may label individual incoming requests (or a group or stream of incoming requests) with the target virtual server's identity.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2.	Claim(s) 4, 5, 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mesard et al (US11201915B1) in view of Cidon et al (US20140019498A1).
Regarding claim(s) 4, the prior art fails to teach the method of claim 1, wherein the client request comprises a put command, and further comprising: streaming, by the interceptor, upload of data associated with the put command into the cloud storage; and storing a pointer to the data to an entry in the centralized registry table.
 However, Cidon et al teach wherein the client request comprises a put command, and further comprising: streaming, by the interceptor, upload of data associated with the put command into the cloud storage; and storing a pointer to the data to an entry in the centralized registry table. (Cidon, [0090] Other file types are used to create pointers to files, which can be stored in cloud storage services and are uploaded by the Management applications through a request to the Management server or directly from the cloud service.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the client request comprises a put command, and further comprising: streaming, by the interceptor, upload of data associated with the put command into the cloud storage; and storing a pointer to the data to an entry in the centralized registry table as taught by Cidon et al. The motivation/suggestion would have been because there is a need to automatic upload of relevant materials/documents to the cloud storage based on its newness and usage patterns, allowing the system to predict which material should be on-line. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
Regarding claim(s) 5, Mesard-Cidon teaches the method of claim 1, wherein the client request comprises a list command, and further comprising: retrieving a list of files responsive to the list command from the centralized registry table; and returning the list of files to a client user device. (Cidon, [0137], the management server may allow the administrator not only access to its metadata and logs but may also create a “federated physical file system” by allowing users and administrators access to the files in variety of ways. A very simple example is exposing to the IT and the user, a standard file system network interface such as WebDAV, FTP, SFTP that enables download, upload, move and discard operations as well as file/folder name or other property changes.
Claim(s) 10 and 17 is/are substantially similar to claim 4, and is thus rejected under substantially the same rationale.
Claim(s) 18 is/are substantially similar to claim 5, and is thus rejected under substantially the same rationale.

3.	Claim(s) 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mesard et al (US11201915B1) in view of Ebrahimi et al (US 7793342 B1).
Regarding claim(s) 6, the prior art fails to teach the computer-implemented method of claim 1, further comprising: authenticating, via a single sign-on (SSO) service, the client request based on authentication data for a user included within the client request, the client request received from a client user device, wherein the authentication data is utilized by the SSO service to authenticate the client request for processing by any server within the cloud based distributed SFTP server cluster. 
However, Ebrahimi et al teach further comprising: authenticating, via a single sign-on (SSO) service, the client request based on authentication data for a user included within the client request, the client request received from a client user device, wherein the authentication data is utilized by the SSO service to authenticate the client request for processing by any server within the cloud based distributed SFTP server cluster.  (Ebrahimi, a user can achieve single sign-on using an existing client's 101-102 basic authentication mechanisms through a transparent proxy 110 with the teachings of the present invention. Moreover, the user experiences only one authentication for all origin servers/sites 131-132 within the transparent proxy's 110 handling, even though all user requests are authenticated by the transparent proxy 110. This is an improvement over existing techniques, since no specialized interface techniques are required to effectuate the basic authentication, since this is achieved within existing clients 101-102 (e.g., web browsers and other applications). Thus, a user transparently accesses a plurality of servers/sites 131-132 with a single sign-on)
Therefore, it would have been obvious to a person of ordinary skill to use authenticating, via a single sign-on (SSO) service, the client request based on authentication data for a user included within the client request, the client request received from a client user device, wherein the authentication data is utilized by the SSO service to authenticate the client request for processing by any server within the cloud based distributed SFTP server cluster as taught by Ebrahimi et al. The motivation/suggestion would have been because there is a need to permitting single sign-on with basic authentication through a transparent proxy are provided. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Claim(s) 13 is/are substantially similar to claim 6, and is thus rejected under substantially the same rationale.

4.	Claim(s) 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mesard et al (US11201915B1) in view of Cidon et al (US20140019498A1) in view of Xin et al (US 20200117724 A1).
Regarding claim(s) 2, Mesard et al teach the computer-implemented method of claim 1, 
 wherein the client user device is logged into the assigned SFTP server, and (Mesard, col.11, lines 60-66; the request 315 may comprise a login request by a user to login to a particular SFTP server hosted by the service 330.)
However, the prior art fails to teach wherein the client request comprises a get command, and further comprising: checking the centralized registry table for a pointer to a storage location on the cloud storage; and steaming download data responsive to receiving the get command from the storage location directly to a client user device, wherein the download data is absent from local physical storage associated with the assigned SFTP server.
Cidon et al teach wherein the client request comprises a get command, and further comprising: checking the centralized registry table for a pointer to a storage location on the cloud storage; and (Cidon,[0271], the management server may place short files with a new type that only include pointers to files, so each time the user clicks on a pointer type file (filename.doc-elsewhere of type doc-elsewhere, with an icon that match exactly a doc file), the management application gets called. [0078] Examples of metadata are: 1. Name of the file, and its type, e.g. CostaRica.jpg or sales-document.docx. 2. Location of the file in the consumer repository e.g./Photos/travel/CostaRica.jpg which means a file called CostaRica.jpg residing in the Photos folder under travel subfolder.)
steaming download data responsive to receiving the get command from the storage location directly to a client user device, (Cidon, [0194] a. Upload and download encrypted files through a different client interface. The management server accomplishes this by enabling user devices to connect to their web storage services through a standard web file access such as WebDAV, FTP and secure FTP supported on Sookasa web server.)
Therefore, it would have been obvious to a person of ordinary skill to use *** as taught by Xin et al. The motivation/suggestion would have been because there is a need to ***. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
However, the prior art fails to teach wherein the download data is absent from local physical storage associated with the assigned SFTP server. 
Xin et al teach wherein the download data is absent from local physical storage associated with the assigned SFTP server. (Xin, [0078] In one aspect, in conjunction with and/or as part of at least one block of FIG. 9, the operations of method 900 may include each of the following. The operations of method 900 may search both a local server instance while querying the remote server instance for locating the data extent, and/or determine the data extent exists on the remote server instance while absent from a local server instance.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the download data is absent from local physical storage associated with the assigned SFTP server as taught by Xin. The motivation/suggestion would have been because there is a need to fast data deduplication in distributed data protection environment. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
	
Claim(s) 9 and 16 is/are substantially similar to claim 2, and is thus rejected under substantially the same rationale.

5.	Claim(s) 3, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mesard et al (US11201915B1) in view of Obaidi et al (US 20210136569 A1) in view of Jeong et al (US 20210026807 A1).
Regarding claim(s) 3, Mesard et al teach the computer-implemented method of claim 1, wherein the client request comprises a delete command requesting deletion of a selected file, (Mesard, col.12, lines 58-67 and col.13, lines 1-7; the requested action may be performed by a SFTP request execution module 340, which may be implemented by a worker node of the MTSES 160. In some embodiments, the worker node may run an individual process to emulate the SFTP server, and perform one or more requested actions (e.g. file accesses 342) by generating requests to the data storage service 350 implemented in the service provider network. The file access operations 342 may include any type of FTP operations, such as create or delete files, modify files, or transfer files, etc.)
However, the prior art fails to teach and further comprising: updating a status of a selected file in the centralized registry table to a deleted file status, wherein the file is maintained within the cloud storage for retrieval if the delete command is rescinded.
Obaidi et al teach and further comprising: updating a status of a selected file in the centralized registry table to a deleted file status, (Obaidi, [0080], the secure endpoint application may record a data transaction event that indicates that the data file has been deleted.)
Therefore, it would have been obvious to a person of ordinary skill to use updating a status of a selected file in the centralized registry table to a deleted file status as taught by Obaidi et al. The motivation/suggestion would have been because there is a need to protection of sensitive private data from unwanted access and use is a significant concern for consumers as well as service providers. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
However, the prior art fails to teach wherein the file is maintained within the cloud storage for retrieval if the delete command is rescinded.
Jeong et al teach wherein the file is maintained within the cloud storage for retrieval if the delete command is rescinded. (Jeong, [0087] According to various embodiments, when a cancel input corresponding to the delete inquiry message is received, the electronic device may determine to maintain the file (or folder) corresponding to the delete inquiry message. For example, when an input corresponding to the cancel (No) menu 904 is received in the delete inquiry message 900, the processor 120 may maintain the file (or folder) corresponding to the delete inquiry message 900, which is stored in the storage device 350, through the concrete file system 316.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the file is maintained within the cloud storage for retrieval if the delete command is rescinded as taught by Jeong  et al. The motivation/suggestion would have been because there is a need to add application information to data (file or folder) generated or accessed by an application by using the file system, such that data associated with an application that is not used in the electronic device can be easily extracted and managed (for example, deleted), and availability of a storage device can increase. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Claim(s) 11 and 20 is/are substantially similar to claim 3, and is thus rejected under substantially the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2449

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449